Citation Nr: 1137393	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  08-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the above claim.

In March 2010, the Board remanded the matter to the RO for the purpose of obtaining a supplemental medical opinion.  The matter was returned to the Board in September 2010 for further appellate action.  In July 2011, the Board requested a Veterans' Health Administration (VHA) expert opinion, and this opinion was received in September 2011.  


FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in, or caused by, his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for bilateral hearing loss.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the duty to notify and assist or the Board's March 2010 Remand order is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he suffers from hearing loss due to noise exposure from working on aircraft on the flight line without hearing protection.  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection entails proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. 
§ 3.303.

In cases for service connection for bilateral hearing loss, under VA regulations, impaired hearing is considered a current disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 


2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

If a current disability is shown, the second and third Shedden/Caluza elements can also be established through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b), Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

Lastly, where a current disability is shown, service connection may be presumed for certain chronic diseases, including organic diseases of the nervous system such as hearing loss and tinnitus, which are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In evaluating a claim for disability benefits, 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  However, while the Board is not required to accept a Veteran's uncorroborated account of his active service experiences under Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), the Federal Circuit has held that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The evidence demonstrates a current disability of bilateral hearing loss.  The Veteran's audiological data from his October 2006 VA examination shows that the Veteran had an auditory threshold of greater than 40 decibels at 3000 and 4000 Hertz bilaterally.  Therefore, the Veteran has a current hearing loss disability within the meaning of 38 C.F.R. § 3.385.  Furthermore, the evidence of record shows that the Veteran was exposed to noise while working on aircraft on the flight line without hearing protection.  The Veteran is competent to testify to his noise exposure in service.  See Grottveit, 5 Vet. App. at 93.  The Board finds that his testimony is credible as it is facially plausible that an aircraft repair parts specialist would experience loud noise from aircraft and this military occupational specialty is corroborated by the Veteran's DD-214. 

In support of his claim, the Veteran submitted private audiological records in the form of audiometer graphs from September 1969, January 1977, February 1981, September 1982, April 1983, August 1985, November 1987, and March 2003.  The VA examiner reviewed these records and provided the opinion that the Veteran's hearing loss was less likely than not due to noise exposure in the military as his hearing was within normal limits at separation and within normal limits throughout the ratable frequency both one month after service, in September 1969, and eight years after service, in January 1977.  However, in providing this opinion the examiner impermissibly ignored the data showing high frequency hearing loss outside of the ratable frequency in September 1969 and January 1977.

Accordingly, in July 2011, the Board requested an expert opinion from a VHA audiologist.  The specialist provided an opinion in September 2011 and found that the Veteran's current hearing loss was at least as likely as not related to his current military service due to the significant threshold shift at 4000 Hertz for the right ear from the Veteran's entrance examination data in July 1966 to the audiological data recorded one month after separation from service in September 1969.  The specialist also noted that the audiological data at separation showed clinically normal hearing; however, as the audiological data from the Veteran's entrance examination was inconsistent with the separation examination data and consistent with the data from the September 1969 examination, the specialist determined that the data taken at separation was of questionable validity.

Where the medical evidence of record is conflicting, the Board must weigh the evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, No. 09-0757, 2011 WL 1518666, at *8 (Vet. App. April 22, 2011); Nieves-Rodriguez, 22 Vet. App. at 300; Boggs v. West, 


11 Vet. App. 334, 344 (1998); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702.  Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the claimant's medical history and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether the medical expert applied valid medical analysis the facts of the particular case.  Id. at 303-05.  

Here, the VHA specialist considered all the relevant data, including the evidence of high frequency hearing loss as early as September 1969, and she used reliable principles and methods in comparing the entrance examination data to the audiological data taken at separation and in September 1969 to assess the validity of audiological data recorded at separation from service.  Conversely, the VA examiner neglected to consider the evidence of high frequency hearing loss from September 1968 and, thereby, was not able to provide the kind of sound reasoning that allows the Board to determine whether valid medical analysis was used in providing the opinion rendered.  Therefore, the Board finds that the opinion of the VHA specialist is more probative than the opinion provided by the VA examiner.  As such, the evidence shows that the Veteran's current hearing loss is at least as likely as not related to the noise exposure he experienced during service.  

Therefore, as the evidence of record shows a present bilateral hearing loss disability, the Veteran's competent and credible lay testimony and his service records establish noise exposure from aircraft in service, and the weight of the competent medical evidence is in favor of finding a nexus between the Veteran's current hearing loss and noise exposure in service, service connection for hearing 


loss is granted.  Shedden, 381 F.3d at 1167; see generally 38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


